 Case 1:19-mj-00793-RLM Document 66 Filed 09/30/19 Page 1 of 1 PageID #: 195



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                    :
                                                             :
                                                             :
                                                             :
          -against-                                          :     NOTICE OF APPEARANCE
                                                             :
                                                             :     CASE: 19-MJ-793
                                                             :
EZHIL SEZHIAN KAMALDOSS,                                     :
                                                             :
                               Defendant.                    :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                    PLEASE TAKE NOTICE that Bruce A. Barket, Esq., hereby does appear in the

above entitled action and that the firm is retained as attorney for EZHIL SEZHIAN KAMALDOSS,

the Defendant herein, in this proceeding and demand that a copy of all notices and other papers in

this proceeding be served upon me at the office and post office address stated below.


DATED:              September 30, 2019
                    Garden City, New York

                                                            BARKET EPSTEIN KEARON
                                                            ALDEA & LOTURCO, LLP



                                                            _____/s/Bruce A. Barket, Esq.________________
                                                  By:       Bruce A. Barket, Esq.
                                                            666 Old Country Road, Suite 700
                                                            Garden City, NY 11530
                                                            (516) 745-1500
                                                            bbarket@barketepstein.com
